 1
 2
 3
 4
 5
 6
                                 UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 8
 9
       JENNY Y. CHOW AND PETER S. CHOW,                           Case No. 2:19-CV-607-RSL
10
                             Plaintiffs,                          ORDER DISMISSING CASE
11
                        v.
12
       UNITED STATES ATTORNEY GENERAL,
13     et al.,
14
                             Defendants.
15
            This matter comes before the Court on the Court’s “Order Requiring More Definite
16
     Statement.” Dkt. #11. Plaintiffs filed an Amended Complaint on July 30, 2019. Dkt. #12.
17
18          Plaintiffs were granted leave to proceed in forma pauperis on May 23, 2019. Dkt. #8.
19 Pursuant to 28 U.S.C. § 1915(e)(2)(B), the Court may dismiss an in forma pauperis action if the
20 complaint is frivolous or fails to state a claim upon which relief may be granted. A case is
21 frivolous if it lacks an arguable basis in law or fact. Neitzke v. Williams, 490 U.S. 319, 325
22 (1989). It fails to state a claim on which relief can be granted if it does not “contain sufficient
23 factual matter, accepted as true, to state a claim to relief that is plausible on its face.” Lewis v.
24 City of Auburn, No. C17-1916-JLR-JPD, 2018 WL 2091416, at *1 (W.D. Wash. Apr. 9, 2018),
25 report and recommendation adopted, No. C17-1916-JLR, 2018 WL 2089360 (W.D. Wash. May
26 4, 2018) (citing Ashcroft v. Iqbal, 556 U.S. 662, 664 (2009)).
27          The Amended Complaint does not cure the defects identified in the Court’s previous
28 order. Dkt. #11. Indeed, it is essentially a repetition of plaintiff’s original complaint. Dkt. #1-2.

     ORDER DISMISSING CASE - 1
 1 The Court concludes that plaintiff’s complaint is frivolous and fails to state a valid claim for
 2 relief. 28 USC § 1915(e)(2)(B). The Court hereby DISMISSES plaintiff’s complaint WITH
 3 PREJUDICE. See Lucas v. Dep’t of Corr., 66 F.3d 245, 248 (9th Cir. 1995).
 4         DATED this 4th day of September, 2019.
 5
 6                                                    A
                                                      Robert S. Lasnik
 7                                                    United States District Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER DISMISSING CASE - 2
